United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 18, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-11254
                         Summary Calendar


MICHAEL JONATHAN CARLSON,

                                     Plaintiff-Appellant,

versus

KIM HOLTON, Parole Officer, Fort Worth Parole
Office, District III; SUE BUSSA, Director, GEO
Halfway House, Fort Worth, Texas; DIRECTOR TEXAS
DEPARTMENT OF CRIMINAL JUSTICE PAROLE DIVISION,
AUSTIN, TEXAS,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:06-CV-725
                        --------------------

Before HIGGINBOTHAM, BARKSDALE and GARZA, Circuit Judges.

PER CURIAM:*

     Michael Jonathan Carlson, now Texas prisoner # 328076,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

complaint for failure to state a claim upon which relief could be

granted.   See 28 U.S.C. § 1915A.   Carlson’s complaint argued that

the defendants violated his substantive due process rights while

he was on parole and living in a halfway house.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-11254
                                -2-

     We review the district court’s dismissal of Carlson’s § 1983

complaint de novo.   Ruiz v. United States, 160 F.3d 273, 275 (5th

Cir. 1998).   Assuming, arguendo only, that the State had a duty

to assume responsibility for Carlson’s safety and well-being

while he was living in the halfway house, see Jacobs v. Ramirez,

400 F.3d 105, 106 (2d Cir. 2005), Carlson must still show that

the named defendants were deliberately indifferent to an

excessive risk of harm to his health and safety.   See DeShaney v.

Washington, 489 U.S. 189, 199-200 (1989); Breen v. Texas A&M

University, 485 F.3d 325, 332- 37 (5th Cir. 2007); McClendon v.

City of Columbia, 305 F.3d 314, 324-26 & n.8 (5th Cir. 2002).

     According to Carlson’s complaint, he was in the halfway

house from April 21, 2005, until May 12, 2005, or a total of

three weeks before he absconded.   During this short time, he

claims that he lived with drug users which contravened a

condition of his parole, that he did not receive counseling or

electronic monitoring as required by his parole conditions, and

that residents were not able to find meaningful employment.     He

claims he told Sue Bussa, the director of the halfway house, and

Kim Holton, his parole officer, of these complaints and that his

complaints were ignored.   Carlson’s allegations, taken as true,

show only that, while he was living in the halfway house, he was

unable to satisfy all of his parole conditions and was

unsatisfied with his job opportunities, not that the defendants

were deliberately indifferent to an excessive risk of harm to his
                           No. 06-11254
                                -3-

health and safety.   We emphasize that Carlson did not allege that

any of the drug users in the house harmed him or forced him to do

drugs.

     We affirm the lower court’s dismissal of Carlson’s

complaint.   Carlson is warned that the district court’s dismissal

of his complaint for failure to state a claim upon which relief

could be granted is one strike for purposes of 28 U.S.C. §

1915(g) and that if he accumulates three strikes, he will not be

able to proceed in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.   See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996);

§ 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.